DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed. 
 The following is an examiner’s statement of reasons for allowance: 
Densham (US 8,502,503) discloses in figures 1-2, plurality of battery groups (122, 124,126) connected in series. The battery groups have shunt circuits (106) with two transistor (102 & 104) for charging and discharging process. Densham further discloses, diodes (112 & 114) are connected to block any reverse current [see Abstract, Column 2, lines 38-67, Col. 3, lines 1-67]. 
           Shigemizu et al. (US 2011/0221394) discloses in figure 3A, battery cells#1-#n with charging section (switches) with discharging section (switches) connected across each battery cells. According to Shigemizu priority of charging and discharging of the cells are based on SOC or voltage of battery of each cell. The higher discharging priority is assigned to the battery with higher voltage and the higher charging priority is assigned to the battery with less terminal voltage [see ¶0165-0167].
    White et al. (US 2012/0319658) discloses a battery pack with multiple bypass circuits. 
       Bauer et al. (US 4,849,682) discloses charging system prioritize the batteries to be charged form most to least fully charged and charges the batteries in that order [see Abstract and figure 3A]. 
Claim 1 recites, inter alia,  wherein in each of the battery units, the switching unit switches a state of the battery unit between a first state, in which the battery is connected between the positive electrode end and the negative electrode end, and a second state, in which the positive electrode end and the negative electrode end are connected without the battery, wherein when discharging of the battery circuit group, the control unit controls the switching unit such that the state of the battery unit including the battery determined to be not fully discharged becomes the first state, and the state of the battery unit including the battery determined to be fully discharged becomes the second state, and wherein each of the battery circuits has a diode connected in series with the plurality of battery units such that a discharge direction of the battery is a forward direction, and wherein the control unit controls the switching unit such that when charging of the battery circuit group, the state of the battery unit including the battery determined to be not fully charged becomes the first state, and the state of the battery unit including the battery determined to be fully charged becomes the second state. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859